 In the Matter of P.LORILLARD COMPANYandFooD, TOBACCO, AGRI-CULTURALAND ALLIED WORKERS UNION OF AMERICA, CIOCaseNo. 4-B-1926.-Decided March12, 1946Mr. Todd Wool,of New York City, for the Company.Miss Elayne Goldstein,of Philadelphia, Pa., for the CIO.Mr. Joseph A. Padway, by Mr. Robert A. Wilson,ofWashington,D. C., for the AFL.Mr. Benj. E. Cook,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Food, Tobacco, Agricultural andAlliedWorkers Union of America, CIO, herein called the CIO, al-leging that a question affecting commerce had arisen concerning therepresentation of employees of P. Lorillard Company, Lancaster,Pennsylvania, herein called the Company, the National Labor Rela-tions Board provided for an appropriate hearing upon due notice be-foreHerman Lazarus, Trial Examiner.The hearing was held atLancaster, Pennsylvania, on January 24, 1946.The Company, theCIO, and the Cigarmakers' International Union of America, A. F. ofL., herein called AFL, appeared and participated.The AFL movedto dismiss the petition on the ground that no question concerningrepresentation had arisen.The Trial Examiner referred this motionto the Board. For reasons stated in Section III,infra,the motion todismiss is hereby denied.All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :66 N. L.R. B., No. 85.615 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THE COMPANYP. Lorillard Company, a New Jersey corporation, with principaloffices in New York City, is engaged in the manufacture, sale, anddelivery of cigarettes, smoking and chewing tobacco, and cigars inseveral States of the United States.At Lancaster, Pennsylvania, theCompany maintains a plant, the only one involved in this proceeding,where it stores tobacco for shipment to those plants located in Statesother than Pennsylvania.During the past year, the Company re-ceived at its Lancaster plant from points outside the Commonwealthof Pennsylvania, tobacco valued in excess of $207,500.During thesame period, the Company shipped to points outside the Common-wealth of Pennsylvania, tobacco valued in excess of $1,535,000.The Company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.II.TIIE ORGANIZATIONS INVOLVEDFood, Tobacco, Agricultural and Allied Workers Union of Americaisa labor organization, affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.Cigarmakers' International Union of America is a labor organiza-tion, affiliated with the American Federation of Labor, admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated November 1, 1945, the CIO requested the Companyto recognize it as the exclusive bargaining representative of certainof its employees.The Company refused to grant such recognitionuntil the CIO had been certified by the Boardin anappropriate unit.The record discloses that in 1937, following a card check by theBoard, the AFL was certified as the exclusive bargaining representa-tive for certain of the Company's employees.The AFL contends thatits certification constitutes a bar to this proceeding.Since that time,however, no contract has been executed and no negotiations for thatpurpose held between the Company and the AFL. The AFL contendsthat its failure to negotiate a contract was due to the Company's un-willingness to cooperate; but no charge of refusal to bargain wasever filed with the Board by the AFL, nor does it now contend thatthe Company has been guilty of any unfair labor practices.Althoughthe certification of a bargaining representative must be effective for a P. LORILLARDCOMPANY617reasonable length of time, which, absent unusual circumstances, theBoard customarily deems to be 1 year,' here, the Board's certificationis approximately 9 years old.We find that the 1937 certification is nobar to a present determination of representatives.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the CIO represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find,substantially in accord with an agreement of the parties,that all production and maintenance employees of the Company atitsLancaster,Pennsylvania,plant, excluding office and clerical em-ployees, foremen,foreladies,supervisors,and all other supervisoryemployees with authority to hire, promote, discharge,discipline, orotherwise effect changes in the status of employees,or effectivelyrecommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among employeesin the appropriate unit who were employed during the pay-roll periodimmediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with P. Lorillard3 SeeMatter of Bohn Aluminum and Brass Corporation,57 N L R. B 1684, cfMatter of Allis-Chalmers Manufacturing Company,50N. L. R B. 306.2The Field Examiner reported that the CIO submitted 78 authorization cards.Duringthe course of the hearing,the Trial Examiner read into the record a statementthat theCIO had submitted to him 3 additional authorization cards purporting to bear signaturesof employees of the Company in the appropriate unit.There are approximately 102 employees in the appropriate unitThe AFL submittedno cards but relies on its 1937 designation to indicate its interestamong the Company's employees, 618DECISIONSOF NATIONAL LABOR RELATIONS BOARDCompany, Lancaster, Pennsylvania, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporar-ily laid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be representd by Food, Tobacco,Agricultural and Allied Workers Union of America, affiliated with theCongress of Industrial Organizations, or by Cigarmakers' Interna-tional Union of America, affiliated with the American Federation ofLabor, for the purposes of collective bargaining, or by neither.